 1

 2

 3

 4

 5

 6

 7

 8

 9                                    UNITED STATES DISTRICT COURT

10                                EASTERN DISTRICT OF CALIFORNIA

11

12    DAVID JOSEPH MADRID,                             Case No. 1:18-cv-00947-DAD-EPG (PC)

13                       Plaintiff,                    ORDER DENYING MOTION FOR STAY OF
                                                       PROCEEDINGS WITHOUT PREJUDICE
14            v.
                                                       (ECF No. 29)
15    A. DE LA CRUZ, et al.,

16                       Defendants.

17

18
            David Madrid (“Plaintiff”) is a state prisoner proceeding pro se and in forma pauperis in
19
     this civil rights action filed pursuant to 42 U.S.C. § 1983.
20
            The Court has before it Defendants’ Motion for Stay. (ECF No. 29). Defendants seek a
21
     stay of the proceedings until Plaintiff’s pending criminal proceeding is resolved. Defendants
22
     claim that because Plaintiff is being criminally prosecuted in Kern County Superior Court for “the
23
     same items he claims that Defendants De La Cruz and Lopez improperly confiscated from him,”
24
     the case should be stayed. (Id. at 3).
25
            For the reasons below, Defendants’ request will be denied without prejudice.
26
     \\\
27
     \\\
28
                                                        1
 1
            I.       BACKGROUND
 2
                        A. Procedural History
 3
                 Plaintiff filed his complaint on July 16, 2018. (ECF No.1). “Plaintiff’s claims arise out of
 4
     his treatment at a medical facility following an altercation at a prison,” on November 8 and 9,
 5
     2016. (ECF No. 18 at 3). Defendants allegedly confiscated contraband from Plaintiff, found
 6
     during a CAT-scan. (Id. at 4). Plaintiff alleged that Defendants refused to address or allow
 7
     medical staff to address his medical needs, used excessive restraints on him, exposed and
 8   humiliated him in front of a female nurse, and prevented medical staff from addressing his pain.
 9   (Id. at 3-5). Plaintiff argues that Defendants’ actions were unnecessary, given that the CAT-scan
10   already revealed that contraband was present in his rectum. (ECF No. 1 at 5).
11               This case is proceeding on Plaintiff’s claims of (1) deliberate indifference to serious
12   medical needs, (2) retaliation, (3) unreasonable search, and (4) excessive force, occurring both
13   before and after the Defendants confiscated contraband from his person. (ECF No. 18 at 1).
14               On June 5, 2017, the Kern County District Attorney’s Office filed a criminal complaint
15   against Plaintiff, charging him with possession of controlled substances while in prison based on
16   the contraband Defendants confiscated from Plaintiff on November 9, 2016. (ECF No. 30).1 The
17   criminal trial is set to occur on July 15, 2019.2
18                      B. Legal Standards
19               “The Constitution does not ordinarily require a stay of civil proceedings pending the
20   outcome of criminal proceedings.” Keating v. Office of Thrift Supervision, 45 F.3d 322, 324 (9th

21   Cir. 1995). “In the absence of substantial prejudice to the rights of the parties involved,

22   [simultaneous] parallel [civil and criminal] proceedings are unobjectionable under our

23   jurisprudence.” Id. “Nevertheless, a court may decide in its discretion to stay civil proceedings .

24   . . when the interests of justice seem to require such action.” Id. “A court must decide whether to

25               1
                 This Court takes judicial notice that there is a pending criminal case related to the contraband mentioned.
     (ECF No. 30 at Exhibit B). This Court can take judicial notice of another court’s documents of undisputed
26   authenticity. Lee v. City of L.A., 250 F.3d 668, 689 (9th Cir. 2001). “Taking Notice. The court: must take judicial
     notice if a party requests it and the court is supplied with the necessary information.” Fed. R. Evid. 201(c)(2).
27             2
                 This Court takes judicial notice of the pending criminal trial date. Criminal Case Information, County of
     Kern (July 3, 2019), https://www.kern.courts.ca.gov/online_services/criminal_case_search. “Taking Notice. The
28   court: may take judicial notice on its own.” Fed. R. Evid. 201(c)(1).
                                                                     2
 1
     stay civil proceedings in the face of parallel criminal proceedings in light of the particular
 2
     circumstances and competing interests involved in the case.” Federal Savings & Loan Ins. Corp.
 3
     v. Molinaro, 889 F.2d 899, 902 (1989). In making its decision the court should consider six
 4
     factors:
 5
                (1) the extent that defendant's fifth amendment rights are implicated; (2) the
 6              interest of the plaintiff in proceeding with the litigation and the potential prejudice
                to plaintiff of a delay (3) the burden on defendants; (4) the convenience of the
 7              court and the efficient use of judicial resources; (5) the interests of third parties;
                and (6) the public interest in the pending civil and criminal litigation.
 8
     Id. at 902-903.
 9
                Younger abstention applies when a plaintiff seeks damages, injunctive, or declaratory
10
     relief in a civil case that runs parallel to related state criminal proceedings. Gilbertson v.
11
     Albright, 381 F.3d 965, 970 (9th Cir. 2004). A court may apply a stay under Younger when: “(1)
12
     the state court proceedings are ongoing; (2) the proceedings implicate important state interests;
13
     and (3) the state proceedings provide an adequate opportunity to raise the constitutional claims.”
14
     Escobar v. LASD Male Doe, 2017 WL 7050642, at *2 (C.D. Cal. Nov. 30, 2017) (citing
15
     Middlesex Cty. Ethics Comm. v. Garden State Bar Ass’n, 457 U.S. 423 (1982)).
16
                       C. Defendants’ Motion to Stay
17
                In support of their motion, Defendants argue that courts have the discretion to stay civil
18
     proceedings pending the outcome of related criminal proceedings when the interests of justice
19
     require such action. (ECF No. 29 at 4). Defendants claim that because the issues in this case and
20
     the criminal case are based on the same factual and legal issues, the pending civil case may
21
     implicate Plaintiff’s Fifth Amendment rights. (Id. at 5).
22
                Furthermore, Defendants argue that a brief stay would pose little risk of prejudice to
23   Plaintiff. (Id.). Defendants state that “since both proceedings involve similar facts and witnesses,
24   it is unlikely that evidence will be lost or memories will fade with the passage of time.” (Id.).
25              Defendants also express a concern that proceeding with the civil case may improperly
26   limit defenses available. (Id.). They argue that until that prosecution is completed, “it is unclear
27   whether Defendants are entitled to, for example, a Heck bar, issue preclusion, or other defenses
28
                                                            3
 1
     related to Plaintiff’s conviction.” (Id. at 6).
 2
             Next, Defendants argue that this Court should stay the civil case until after the criminal
 3
     action under the Younger abstention doctrine. (Id.). Defendants state that Plaintiff’s case meets
 4
     the three requirements of the Younger abstention doctrine. (Id. at 7). They argue that the
 5
     criminal trial is ongoing, that the State has an interest in ensuring the integrity of its criminal
 6
     justice system, and that Plaintiff may raise his constitutional issues in the criminal case.
 7
                     D. Plaintiff’s Response
 8           Regarding his Fifth Amendment rights, Plaintiff states that everything he has already
 9   claimed is under oath and that he has no concerns that his civil case will implicate his Fifth
10   Amendment rights. (ECF No. 38 at 5).
11           Plaintiff further argues that criminal discovery will not cover most of the evidence or
12   witnesses regarding the civil matter and the delay will prejudice him. (Id. at 4, 5).
13           Plaintiff then argues that Defendants offer no evidence that his claim can be resolved in
14   the criminal proceedings. (Id. at 6). Plaintiff supports his argument by claiming that the evidence
15   he intends to seek is not covered by criminal discovery and that he would suffer irreparable harm
16   in the loss of evidence if the civil case is stayed. (Id. at 6, 7).
17        II.    ANALYSIS
18           As described above, this Court has the discretion to stay civil proceedings pending the
19   outcome of related criminal proceedings. Currently, this Court declines to stay the case.
20           Regarding the first factor, Plaintiff has voiced that he has no concerns that his Fifth

21   Amendment rights will be implicated by the civil case moving forward. (ECF No. 38 at 5). AS

22   the Court in Tene v. City and County of San Francisco, 2004 WL 1465726 (N.D. Cal. May 12,

23   2004) held in a similar situation:

24           By filing suit, plaintiff assumed the responsibility of proving through admissible
             evidence the serious allegations of his complaint. This is not a situation where
25           plaintiff has been haled into this Court involuntarily as a defendant and presented
             with the dilemma of having to choose between asserting or waiving his Fifth
26
             Amendment rights. Plaintiff instead voluntarily invoked the procedures of this
27           Court. To make him waive his Fifth Amendment rights in this civil case (or be
             exposed to certain consequences for not doing so) does not lead to such an
28           intolerable or unjust result.
                                                           4
 1
     Id. at *9. Here, by bringing a civil suit, Plaintiff is voluntarily invoking the procedures of this
 2
     Court. Similarly, waiving his Fifth Amendment rights in this civil case does not lead to an unjust
 3
     result. Thus, this is not a reason to stay the case.
 4
             Regarding the second factor, Defendants also argue that staying the civil case will pose
 5
     little risk of prejudice to Plaintiff. The Court disagrees. Although there is an overlap in facts
 6
     between the civil case and criminal case, the civil case involves more than the possession of
 7
     controlled substances. The civil case also involves events that happened before and after the
 8   controlled substances were found, events that require more evidence than the criminal case will
 9   likely cover. More specifically, Plaintiff’s claims of deliberate indifference to serious medical
10   needs, retaliation, and excessive force are unlikely to be resolved by the criminal trial. Contrary
11   to the Defendants’ argument, there is a risk that important evidence will be lost and memories
12   will fade with the passage of time if the civil case is stayed. See Securities and Exchange
13   Commission v. Blockvest, LLC, 2019 WL 1510912, at *4 (S.D. Cal. April 5, 2019) (deciding that,
14   “[i]f a stay is imposed, a delay in the enforcement proceedings will cause witness memories to
15   fade and evidence [to be] lost”).
16           Regarding the third factor, Defendants’ legitimate concern that the civil case may
17   improperly limit defenses available does not appear to be relevant at this time as the case
18   proceeds through discovery, although it may become relevant as the cases develop. Plaintiff
19   states that the contraband found on him was already revealed by the CAT-scan and that
20   Defendants claimed to have already found contraband on Plaintiff prior to that found from the

21   post CAT-scan inspection. (ECF No. 38 at 9), (ECF No. 34 at 3). In this case, the actual

22   possession of the contraband is not in question, but rather the events surrounding it.

23           Additionally, the criminal trial is set to occur on July 15, 2019 and will likely be decided

24   before the dispositive motion deadline. If it is not, Defendants may move for a stay of the case at

25   that time if they believe one is still warranted.

26           Regarding the remaining factors, continuing with this case is currently the most efficient

27   direction for this court and it is in any concerned third party’s and the public’s best interest to

28   avoid undue delay and move forward with this case.
                                                            5
 1
              Finally, as to Defendants’ request that the court abstain under Younger, “only exceptional
 2
     circumstances” justify a federal court’s abstention of a civil case under the Younger abstention
 3
     doctrine. New Orleans Public Service, Inc. v. Council of City of New Orleans, 491 U.S. 350, 368
 4
     (1989). Exceptional circumstances are not present here. Furthermore, the criminal case will not
 5
     resolve all the constitutional issues that Plaintiff alleges, specifically the deliberate indifference to
 6
     serious medical needs, retaliation, and excessive force claims. Without an adequate opportunity
 7
     to resolve these claims in the criminal case, applying the Younger doctrine would unreasonably
 8   prejudice Plaintiff. Additionally, the criminal case is likely to be decided before any dispositive
 9   rulings in this case. It is in the public’s best interest to proceed with the case for the time being,
10   rather than leave it stagnant pending the outcome of the criminal case.
11       III.     Conclusion
12            Accordingly, based on the foregoing, IT IS ORDERED that Defendants’ motion for stay of
13   proceedings is DENIED without prejudice.3
14

15   IT IS SO ORDERED.

16
         Dated:       July 9, 2019                                        /s/
17                                                               UNITED STATES MAGISTRATE JUDGE

18

19

20
21

22

23

24

25

26            3
                Plaintiff also filed a notice on June 27, 2019. (ECF No. 44). Plaintiff states that he received this Court’s
     ruling denying Plaintiff’s motion for appointment of pro bono counsel. (Id.). Plaintiff also expresses concern over
27   staying this case and frustrations with L.A. County Jail over denied copying requests. (Id.). However, Plaintiff fails
     to ask the Court to take any action. (Id.). If Plaintiff is seeking a court order, Plaintiff should file a motion that
28   clearly lays out what he is requesting.
                                                                    6
